Citation Nr: 0610073	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  95-23 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for a left hand injury.

2.  Entitlement to service connection for a left ring finger 
injury.

3.  Entitlement to service connection for left carpal tunnel 
syndrome.

4.  Entitlement to service connection for human 
immunodeficiency virus (HIV) and associated disability.

5.  Entitlement to service connection for neuropathy of both 
lower extremities.

6.  Entitlement to a disability rating greater than 20 
percent for discogenic disease at L4-5 and L5-S1.

7.  Entitlement to a compensable disability rating for 
hemorrhoids.

8.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The veteran and C.R.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from October 1979 to October 
1982.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

In a statement received in May 2005, the veteran's 
representative raised the issues of increased ratings for 
service-connected hearing loss and tinnitus, and in a 
statement received in September 2005, the veteran raised the 
issue of entitlement to service connection for a seizure 
disorder.  These matters are referred to the RO for 
appropriate action.

The issues of entitlement to service connection for 
neuropathy of both lower extremities, entitlement to a 
disability rating greater than 20 percent for discogenic 
disease at L4-5 and L5-S1, entitlement to a compensable 
disability rating for hemorrhoids, and entitlement to TDIU 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran has 
a current left hand or left ring finger disorder.

2.  Left carpal tunnel syndrome was not present during the 
veteran's active military service or within one year 
thereafter, and is not otherwise shown to be related to the 
veteran's military service or to any incident during service.

3.  A VA examiner has essentially linked the veteran's HIV to 
events during service.


CONCLUSIONS OF LAW

1.  A left hand or left ring finger disorder was not incurred 
in or aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Left carpal tunnel syndrome was not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  Human immunodeficiency virus (HIV) was incurred in the 
veteran's active military service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA has a duty under the VCAA to notify a claimant and any 
representative of the information and evidence needed to 
substantiate a claim.  The VA decisions issued in connection 
with the appeal have noted the evidence considered and the 
pertinent laws and regulations.  In addition, letters, 
including one sent in August 2004, noted the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefits sought and whether the veteran or 
VA bore the burden of producing or obtaining that evidence or 
information.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the VCAA notifications of record satisfied the 
notice requirements by: (1) Informing the appellant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) informing the appellant about the 
information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

While the entire VCAA notice was not provided prior to the 
initial AOJ adjudication, notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  As such, deciding this appeal would 
not be prejudicial error to the claimant, as the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  In this regard, the 
veteran's service medical records are associated with the 
claims file as well as VA examinations that addressed the 
veteran's contentions concerning this appeal.  The veteran 
has not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
the appellant's appeal.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  Left hand and left ring finger injury.

While service medical records do reflect an injury of the 
left little finger (and the veteran has been service-
connected for a left little finger disability), the medical 
records in the claims file, including service and post-
service medical records, fail to reflect a current diagnosis 
of a left hand or left finger disorder.  As such, service 
connection for a left hand and left ring finger disorder is 
not warranted.

II.  Left carpal tunnel syndrome.

Service medical records reveal no complaints related to left 
carpal tunnel syndrome.

Medical records, as well as the veteran's own testimony, 
indicate that left carpal tunnel syndrome was first diagnosed 
in the 1990s.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran has left 
carpal tunnel syndrome as a result of his military service.  
No such disability was noted during service, and no physician 
has linked the veteran's left carpal tunnel syndrome to 
service.  Further, a September 1994 VA examiner specifically 
indicated that the veteran's left carpal tunnel syndrome was 
not related to his service-connected left little finger 
disability.  As left carpal tunnel syndrome was not shown 
within one year following service, a claim of entitlement to 
service connection for this disability under the presumptive 
provisions of 38 C.F.R. §§ 3.307 and  3.309.

As such, service connection for a left carpal tunnel syndrome 
is not warranted.

III.  HIV

In September 2004 the veteran underwent a VA examination that 
emphasized infectious, immune, and nutritional disabilities.  
The examiner elicited a medical history, noted the veteran's 
complaints, reviewed the veteran's claims file, and then 
undertook a physician examination.  Specifically, he noted 
that the veteran reported obtaining tattoos during service 
and receiving a blood transfusion associated with surgery in 
service.  After remarking that no HIV tests had been done in 
the 1980s, the examiner opined that it was at least as likely 
as not that the veteran's HIV was incurred during his 
military service (with tattoos mentioned as a possible source 
of the disease).  

While the service medical records do not confirm that the 
veteran underwent a blood transfusion during his operative 
procedures during service, it is possible that he did.  
Moreover, the entrance exam does not report any tattoos, 
while the separation examination clearly documents tattoos on 
both arms.  The Board can find no contrary opinion to the 
September 2004 VA examiner in the file, and service 
connection for HIV is warranted.


IV.  Conclusion

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issues that were 
denied, and the veteran's statements and hearing testimony in 
this regard have been reviewed, the veteran is not competent 
to offer evidence which requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit more favorable determinations.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hand disorder is denied.

Service connection for a left ring finger disorder is denied.

Service connection for left carpal tunnel syndrome is denied.

Service connection for human immunodeficiency virus (HIV) and 
associated disability is granted.


REMAND

As for the issue of entitlement to service connection for 
neuropathy of both lower extremities, a review of the claims 
file reveals that the RO has failed to comply with 
instructions contained in the Board's November 2003 remand.  
In this regard, the Board notes that the November 2003 Board 
remand directed the VA examiner to "review the evidence of 
record and offer an opinion as to whether it is at least as 
likely as not that the peripheral neuropathy of the lower 
extremities is proximately due to or the result of, or is a 
manifestation of, the service-connected discogenic disease at 
L4-5 and L5-S1."  While a VA spine examination was 
conducted, it does not appear that the requested question was 
answered.  As such, this case must be remanded to ensure 
compliance with the instructions contained in the November 
2003 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
The issue of entitlement to a disability rating greater than 
20 percent for discogenic disease at L4-5 and L5-S1 is 
inextricably intertwined with the issue of service connection 
for peripheral neuropathy and must be adjudicated again 
following examination.

It appears that the veteran was last examined for his 
service-connected hemorrhoids in December 2001.  In 
consideration of the now stale clinical findings, the Board 
believes that the veteran should be afforded the opportunity 
to be re-examined by VA for this disability.

With respect to the issue of entitlement to TDIU, appellate 
consideration must be deferred pending reconsideration by the 
RO of the matters addressed in this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
neurologic examination.  The claims 
folder must be made available to the 
examiner and the examination report must 
state whether such review was 
accomplished.  The examination should 
include all tests and studies as deemed 
necessary and to the extent allowed by 
the veteran's physical condition.  Any 
limitations on examination due to the 
veteran's physical condition should noted 
in the report. Examination is requested 
to assess the following issues:

a)  The etiology of peripheral neuropathy 
of the lower extremities.  The examiner 
should review the evidence of record and 
offer an opinion as to whether it is at 
least as likely as not that the 
peripheral neuropathy of the lower 
extremities is proximately due to or the 
result of, or is a manifestation of, the 
service-connected discogenic disease at 
L4-5 and L5-S1.  If such a relationship 
is not likely, the examiner should state 
the most likely cause of the peripheral 
neuropathy of the lower extremities.  The 
opinion should include a complete 
explanation.

b)  The extent of disability from the 
veteran's service-connected discogenic 
disease at L4-5 and L5-S1.  The examiner 
is asked to identify and describe any 
current symptomatology from discogenic 
disease at L4-5 and L5-S1, including any 
functional loss associated with the 
lumbar spine due to more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.

2.  The veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
hemorrhoids.  The claims file should be 
made available to the examiner for review 
in connection with the examination.  All 
indicated studies should be performed, 
and all findings reported in detail.

3.  Following the aforementioned 
development, the issues of entitlement to 
service connection for neuropathy of both 
lower extremities, entitlement to a 
disability rating greater than 20 percent 
for discogenic disease at L4-5 and L5-S1, 
entitlement to a compensable disability 
rating for hemorrhoids, and entitlement 
to TDIU should again be reviewed on the 
basis of all the evidence.  If the 
benefits sought are not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


